 Case 2:18-cv-00927-KSH-CLW Document 16 Filed 10/17/18 Page 1 of 1 PageID: 145

LESLIE A. FARBER, LLC
        ATTORNEYS AT LAW                                             ACADEMY SQUARE
                                                               33 PLYMOUTH STREET, SUITE 204
                                                              MONTCLAIR, NEW JERSEY 07042-2607
                                                                          973.509.8500 x 213
                                                                          973.860.1174 (fax)

                                                                  E-mail: LFarber@LFarberLaw.com
                                                                  Web page: www.LFarberLaw.com




                                                      October 17, 2018


  Hon. Katharine S. Hayden, U.S.D.J.
  United States District Court
  Frank R. Lautenberg U.S. Post Office and Courthouse
  2 Federal Square
  Newark, NJ 07102

         Re:     Strike 3 Holdings LLC v. Aaron Large
                 Civil action no. 2:18-cv-00927 (KSH-CLW)
                 • Pending Motion to Enter Default Judgment (ECF No. 15)
                 Chapter 7 Bankruptcy case no. 18-15812

  Dear Judge Hayden:

  I represent Aaron Large who filed a Chapter 7 Petition in U.S. Bankruptcy Court for the District
  of New Jersey, case number 18-30495, on October 15, 2018, which necessarily triggers the
  automatic stay in bankruptcy for all litigation under 11 U.S.C. § 362 of the Bankruptcy Code.
  Plaintiff Strike 3 Holdings, LLC, is one of the creditors listed on the petition.

                                                      Very truly yours,


                                                      Leslie A. Farber

  LAF:beg

  cc:    John Atkin, Esq. (via email:jatkin@foxrothschild.com
